DETAILED ACTION
1.	This is in response to communications 01/18/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
YANG (US 2021/0090620 A1), Lee-7067 (US 2012/0137067 A1) and Kim et al. (US 2020/0098436 A 1 ) are the closest prior art of record but they do not teach all the limitations of the independent claims 1, 12, and 16 (and associated dependent claims) as persuasively argued in Remarks filed 01/18/2022 (see pages 2-19, arguments are in accordance with new claim amendment submitted 01/18/2022). Applicant’s arguments regarding the new added limitations of claims 1, 12, and 16  are found persuasive and previous rejections are withdrawn.
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 01/18/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see 
Based on applicant’s amendments 01/18/ 2022, previous spec and title objections (sec 6a,  6b of previous OA) are withdrawn. The spec Based on previous amendments and arguments, all other objections and rejections withdrawn and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825